DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a Non-Final Office Action.
Claims 1-20 are pending. Claims 1-20 are considered in this Office Action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0082897, filed on 07/09/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
An information collector in claim 1 and 4;
An event section analyzer in claim 1 and 6;
An zone classifying unit in claim 1;
A trainer processor in claim 1;
A monitoring processor in claims 2 and 3.
Examiner notes support for these limitations is disclosed in specifications, “…the travel section collector 210, the weather information collector 220, the traffic information collector 230, the event section analyzer 240, the DNN5 training processor 250, and the zone classifying unit 260 may be implemented by one or more processors such as a controller, a microprocessor, an integrated circuit, etc. In some implementations, the travel section collector 210, the weather information collector 220, the traffic information collector 230, the event section analyzer 240, the DNN training processor 250, and the zone classifying unit 260 may be implemented by one or more of software components (e.g.,10 instructions) stored in a non-transitory memory connected to one or more processors.” The examiner interprets this as a computing system e.g., general purpose computer. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-7) and the method (claims 8-20) are directed to an eligible categories of subject matter (i.e. machine, process, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Further, The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea.  See MPEP 2106.04(a)(2)(III). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: A system for providing a service to load and store an article of a passenger of an autonomous vehicle, the system comprising:  5an information collector configured to collect at least one of travel information of the autonomous vehicle, weather information, or traffic information, the travel information including information on a travel route from a current position to a destination of the autonomous vehicle; an event section analyzer configured to analyze at least one of the travel information, the weather information, or the traffic information with dynamic information, the dynamic 10information comprising at least one of (i) information on a plurality of sections of the travel route including a curved section, a sliding section, or a slope section, (ii) a predicted speed of the autonomous vehicle corresponding to each section of the travel route, or (iii) an occurrence of a dangerous situation in the travel route; a training processor configured to:  15based on Deep Neural Networks (DNN) training using the dynamic information analyzed by the event section analyzer, determine a risk of damage corresponding to storage positions in a storage space of the autonomous vehicle that accounts for movement of loads in the storage space during travelling along the travel route, and classify the storage space into at least one of a safety zone, a normal zone, or a 20danger zone according to the determined risk; and a zone classifying unit configured to determine positions of a plurality of loads to be loaded among at least one of the safety zone, the normal zone, or the danger zone based on the determined risk of each load, a weight of each load, and a size of each load. Method claim 8 recite substantially the same limitation as system claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a system, 5an information collector configured to collect at least one of travel information of the autonomous vehicle, weather information, or traffic information (pre-solution activity), Deep Neural Networks (DNN) (recited at high level), and training processor to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification recites “…the travel section collector 210, the weather information collector 220, the traffic information collector 230, the event section analyzer 240, the DNN5 training processor 250, and the zone classifying unit 260 may be implemented by one or more processors such as a controller, a microprocessor, an integrated circuit, etc. In some implementations, the travel section collector 210, the weather information collector 220, the traffic information collector 230, the event section analyzer 240, the DNN training processor 250, and the zone classifying unit 260 may be implemented by one or more of software components (e.g.,10 instructions) stored in a non-transitory memory connected to one or more processors”) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a system, 5an information collector configured to collect at least one of travel information of the autonomous vehicle, weather information, or traffic information, Deep Neural Networks (DNN) (recited at high level), and training processor to implement the abstract idea.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general purpose computer and therefore not significantly more. Prior art reference, Gordon (US 2018/0224849 A1), teaches the limitations of utilizing a DNN to analyze data is a known technique. In addition, Applicant’s Specification (Applicant’s Specification recites “…the travel section collector 210, the weather information collector 220, the traffic information collector 230, the event section analyzer 240, the DNN5 training processor 250, and the zone classifying unit 260 may be implemented by one or more processors such as a controller, a microprocessor, an integrated circuit, etc. In some implementations, the travel section collector 210, the weather information collector 220, the traffic information collector 230, the event section analyzer 240, the DNN training processor 250, and the zone classifying unit 260 may be implemented by one or more of software components (e.g.,10 instructions) stored in a non-transitory memory connected to one or more processors”) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well (i.e., claims 2/3/12/13/15-20 recite displaying and providing information to user via voice commend, a first display installed inside the vehicle, a second display installed outside the vehicle and/or user terminal, which amounts to high-level outputting data, claim 10 recites databases, claim 14 recites recognizing the passenger or the luggage of the passenger is performed through an object detection of a face of the passenger and a shape of the luggage using the DNN.  Claim 13 recites acquiring a first image of at least one of the passenger and the luggage of the passenger by a camera installed at the autonomous vehicle. However the additional elements are directed to the use of generic computing elements (Applicant’s Specification par. “… the user terminal 300 may be provided as one of various types of components, for example, electronic apparatus such as a computer, a Ultra Mobile PC (UMPC), a workstation, a net-book, a Personal Digital Assistants (PDA), a portable computer, a web tablet, a wireless phone, a mobile phone, a smart phone, an e-5 book, a portable multimedia player (PMP), a portable game machine, a navigation apparatus, a black box or a digital camera, which are related to the autonomous vehicle 200 and are carried by user…”, which describes high level general purpose computer elements) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application. These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (Applicant’s Specification par. “… the user terminal 300 may be provided as one of various types of components, for example, electronic apparatus such as a computer, a Ultra Mobile PC (UMPC), a workstation, a net-book, a Personal Digital Assistants (PDA), a portable computer, a web tablet, a wireless phone, a mobile phone, a smart phone, an e-5 book, a portable multimedia player (PMP), a portable game machine, a navigation apparatus, a black box or a digital camera, which are related to the autonomous vehicle 200 and are carried by user…”, which describes high level general purpose computer elements) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Prior art reference, Gordon (US 2018/0224849 A1), teaches the limitations of utilizing a DNN to analyze data is a known technique.), however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of certain method of organizing human activity  and a mental process, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Michael S. Gordon(US 2018/0224849 A1, hereinafter “Gordon”) in view of Jacob Lee Askeland (US Patent 10,053,088 B1, filed on February 21, 2017, hereinafter “Askeland”).
Claim 1/8
Gordon teaches:
A system for providing a service to load and store an article of a passenger of an autonomous vehicle, the system comprising(par. [0011] describes a system and a method. ABSTRACT describes managing the luggage/belongings of passengers of the self-driving vehicles):  5
an information collector configured to collect at least one of travel information of the autonomous vehicle, weather information, or traffic information(par. [0028] computer 101 are sensors 153, which detect an environment of the computer 101 and/or the state of occupants and/or occupants' possessions in a self-driving vehicle (SDV).  The ensors 153 are able to detect vehicles, road obstructions, pavement, etc. For example, if computer 101 is on board a self-driving vehicle (SDV), then sensors 153 may be cameras, radar transceivers, etc. that allow the SDV to detect the environment (e.g., other vehicles, road obstructions, pavement, etc.) of that SDV, thus enabling it to be autonomously self-driven. sensors 153 may be cameras, thermometers, microphones (e.g., microphone 331 shown in FIG. 3), light sensors such as light sensor 329 shown in FIG. 3 for detecting how dark a roadway is, chemical sensors for detecting chemical spills on a roadway, moisture detectors, etc. that detect ambient weather conditions, traffic conditions (as detected by the cameras, microphones, etc.), and other environmental conditions of a roadway upon which the SDV is traveling), the travel information including information on a travel route from a current position to a destination of the autonomous vehicle ([0027] Also within computer 101 is a positioning system 151, which determines a real-time current location of computer 101 and par. [0030] describes pick up location and drop off location. Par. [0038] Navigation and control sensors 309 include hardware sensors that 1) determine the location of the SDV 202); 
an event section analyzer configured to analyze at least one of the travel information, the weather information, or the traffic information with dynamic information, the dynamic 10information comprising at least one of (i) information on a plurality of sections of the travel route including a curved section, a sliding section, or a slope section, (ii) a predicted speed of the autonomous vehicle corresponding to each section of the travel route, or (iii) an occurrence of a dangerous situation in the travel route ([0038] Navigation and control sensors 309 include hardware sensors that 1) determine the location of the SDV 202; 2) sense other cars and/or obstacles and/or physical structures around SDV 202 (e.g. traffic condition/information); 3) measure the speed and direction of the SDV 202); 
a training processor configured to:  15based on Deep Neural Networks (DNN) training using the dynamic information analyzed by the event section analyzer, determine a risk of damage corresponding to storage positions in a storage space of the autonomous vehicle that accounts for movement of loads in the storage space during travelling along the travel route ([0072] the sensor(s) may be an optical scanner (e.g., a camera with image analytical abilities to identity the type of item being photographed), a weight scale, a deep neural net that uses an image input of the possession (e.g., image analysis), and a motion detector (for detecting bounce and other movement indicative of certain weights). one or more processors then adjust a possession monitoring system (e.g., possession monitoring system 214) in the SDV based on the passenger type and the possession type. That is, adjusting the possession monitoring system modifies an SDV vigilance level V of the possession monitoring system in the SDV to create an adjusted possession monitoring system. [0074] For example, if the passenger 204 is a distracted person who is staring out the window (the passenger type) and the possession is a small wallet (the possession type), then the SDV vigilance level V will be high, such that the possession monitoring system 214 will closely track the possession for any signs of being dropped, sliding below the seat, etc.),
and classify the storage space into at least one of a safety zone, a normal zone, or a 20danger zone according to the determined risk ([0076] As described in block 410, one or more processors then receive an evaluation of the possession from the adjusted possession monitoring system (e.g., where it is located, if it is use by the passenger, its size, etc.), [0077] in block 412, one or more processors determine a problem with the possession based on the evaluation of the possession from the adjusted possession monitoring system, par. [0078] wherein the problem may be the passenger inefficiently packing the possession in a trunk of the SDV (e.g., such that it takes up too much room and/or exposes itself to damage from being improperly secured (danger zone)), wherein the examiner note loading the luggage/possession into the trunk is further considered a normal zone, while forgetting to unload the luggage/possession is considered a danger zone as described in [0032] a possession monitoring system 214 will 1) associate the possession 210 with passenger 204 (as being the owner of the possession 210), and 2) direct one or more actions to occur if the passenger 204 fails to pick up or leave with his/her possession 210 when exiting the SDV 202. More specifically, the possession monitoring system 214 is adjusted according to a passenger type (e.g., of a particular age) associated with passenger 204 and a possession type associated with possession 210 in order to modify a vigilance level V of the possession monitoring system 214, thereby creating an adjusted possession monitoring system);
While Gordon teaches[0076] As described in block 410, one or more processors then receive an evaluation of the possession from the adjusted possession monitoring system (e.g., where it is located, if it is use by the passenger, its size, etc.), [0077] in block 412, one or more processors determine a problem with the possession based on the evaluation of the possession from the adjusted possession monitoring system, par. [0078] wherein the problem may be the passenger inefficiently packing the possession in a trunk of the SDV (e.g., such that it takes up too much room and/or exposes itself to damage from being improperly secured (danger zone),  [0054] describes adjusting sensitivity and risk assessment, wherein cohort information can be used to boost an SDV vigilance level V, with respect to how sensitive the SDV is to detecting and addressing belongings that are dropped on the floor, left behind in trunks and seats, etc wherein [0056] The luggage assessment may include any of: number, size, shape, color, weight, nature of object (e.g. wallet, handbag, smartphone dropped to floor or left in trunk, etc.), it does not explicitly teach the following, however analogous reference Askeland teaches:
and a zone classifying unit configured to determine positions of a plurality of loads to be loaded among at least one of the safety zone, the normal zone, or the danger zone based on the determined risk of each load, (col. 17 lines 54- col. 8 lines 1-5 teaches The interior object classification data 418 can also include several datasets for when the cargo is a box, for example, of varying construction or contents. In other words, of the cargo is a box that is relatively flimsy (e.g., paperboard) full of doughnuts, for example, the cargo may be classified as “Box—Level 1,” indicating a fragile box and/or fragile contents (risk determination). If the cargo is a sturdy cardboard box full of bolts, on the other hand, the cargo may be classified as “Box—Level 3,” indicating more robust packaging and/or more rugged cargo).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Gordon to include those of Askeland such in including risk of each of load/luggage/package because doing so would help in protecting user’s luggage using the risk determination of each object.

Claim 4:
Gordon teaches
The system of claim 1, wherein the information collector is configured to: collect the travel information, the travel information comprising at least one of the curve section, the slope section, the sliding section, or a state of a road surface in the travel route to the destination of the autonomous vehicle([0043] roadway sensors 311 that are coupled to the SDV 202. Roadway sensors 311 may include sensors that are able to detect the amount of water, snow, ice, etc. on the roadway 203 (e.g., using cameras, heat sensors, moisture sensors, thermometers, etc.). Roadway sensors 311 also include sensors that are able to detect “rough” roadways (e.g., roadways having potholes, poorly maintained pavement, no paving, etc.) using cameras, vibration sensors, etc. );  15collect the weather information; and collect the traffic information, the traffic information comprising at least one of a road situation or a traffic situation in the travel route(par. [0028] The sensors 153 are able to detect vehicles, road obstructions, pavement, etc. For example, if computer 101 is on board a self-driving vehicle (SDV), then sensors 153 may be cameras, radar transceivers, etc. that allow the SDV to detect the environment (e.g., other vehicles, road obstructions, pavement, etc.) of that SDV, thus enabling it to be autonomously self-driven. sensors 153 may be cameras, thermometers, microphones (e.g., microphone 331 shown in FIG. 3), light sensors such as light sensor 329 shown in FIG. 3 for detecting how dark a roadway is, chemical sensors for detecting chemical spills on a roadway, moisture detectors, etc. that detect ambient weather conditions, traffic conditions (as detected by the cameras, microphones, etc.), and other environmental conditions of a roadway upon which the SDV is traveling. [0038] Navigation and control sensors 309 include hardware sensors that 1) determine the location of the SDV 202; 2) sense other cars and/or obstacles and/or physical structures around SDV 202 (e.g. traffic condition/information)).  


Claim 7
Gordon teaches
The system of claim 1, wherein the safety zone is positioned in the normal zone or at a predetermined height vertically above the normal zone([0076] As described in block 410, one or more processors then receive an evaluation of the possession from the adjusted possession monitoring system (e.g., where it is located, if it is use by the passenger, its size, etc.), [0077] in block 412, one or more processors determine a problem with the possession based on the evaluation of the possession from the adjusted possession monitoring system, par. [0078] wherein the problem may be the passenger inefficiently packing the possession in a trunk of the SDV (e.g., such that it takes up too much room and/or exposes itself to damage from being improperly secured (danger zone)), wherein the examiner note loading the luggage/possession into the trunk is further considered a normal zone, while forgetting to unload the luggage/possession is considered a danger zone as described in [0032] a possession monitoring system 214 will 1) associate the possession 210 with passenger 204 (as being the owner of the possession 210), and 2) direct one or more actions to occur if the passenger 204 fails to pick up or leave with his/her possession 210 when exiting the SDV 202. More specifically, the possession monitoring system 214 is adjusted according to a passenger type (e.g., of a particular age) associated with passenger 204 and a possession type associated with possession 210 in order to modify a vigilance level V of the possession monitoring system 214, thereby creating an adjusted possession monitoring system).

Claim 9
Gordon teaches
The method of claim 8, wherein collecting at least one of the travel information, the weather information, and the traffic information comprises:  15collecting information on the plurality of sections and a state of a road surface in the travel route([0043] SDV 202 includes roadway sensors 311 that are coupled to the SDV 202. Roadway sensors 311 may include sensors that are able to detect the amount of water, snow, ice, etc. on the roadway 203 (e.g., using cameras, heat sensors, moisture sensors, thermometers, etc.). Roadway sensors 311 also include sensors that are able to detect “rough” roadways (e.g., roadways having potholes, poorly maintained pavement, no paving, etc.)); 
collecting at least one of (i) weather information on a place where the autonomous vehicle is located ([0075] describes current weather conditions around the SDV (e.g., rainy, snowy, etc.)), (ii) weather information for a period of time while the autonomous vehicle travels to the destination of the autonomous vehicle, and (iii) weather information corresponding 20to each section of the travel route of the autonomous vehicle; 
and collecting the traffic information, the traffic information comprising at least one of a road situation or a traffic situation in the travel route ([0038] Navigation and control sensors 309 include hardware sensors that 1) determine the location of the SDV 202; 2) sense other cars and/or obstacles and/or physical structures around SDV 202 (e.g. traffic condition/information)).

Claims 2, 3, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Askeland, as applied in claim 1 and 8, and further in view of Atsushi Mizutani (US 2019/0303805 A1, foreign priority March 30, 2018, hereinafter “Mizutani”).
Claim 2/12
While Gordon teaches [0080] adjusting the operation of the SDV may be providing an alert to the passenger (e.g., an aural/visual alert letting the passenger know that he/she is exiting the SDV without his possession, sending the passenger a text message letting the passenger know that he/she left his/her possession within the SDV 202, etc.); sending an alert to a third party (e.g., letting monitoring computer 201 in FIG. 2 know that the passenger 204 left the SDV 202 without his possession 210); taking a photograph of the possession (for future identification and reclamation), it does not explicitly teach providing image to user, however analogous reference Mizutani teaches:
The system of claim 1, further comprising: a monitoring processor configured to provide an image of luggage of the passenger to a user terminal of the passenger or to a display installed at the autonomous vehicle([[0052] On receipt of the notification for input of luggage identification data from the management server 20, at step S106, as illustrated in FIG. 5, the CPU of the user terminal 18 of the driver 14 displays a luggage registration screen on the display device of the user terminal 18, while par. [0110] describes the rideshare reservation system 10, 100 may be operated for the purpose of allowing the rider 16 (17) to rideshare in an autonomous vehicle in which the driver 14 is not present. In such cases, the user corresponding to the driver 14 in the above explanation also becomes a rider 1).  
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Gordon and Askeland to include those of Mizutani such in providing an image of luggage of the passenger to a user terminal of the passenger because doing so would help in protecting user’s luggage and provide security to user possession for further identification and reclamation.

Claim 3:
Gordon teaches
The system of claim 2, wherein the monitoring processor is configured to: display, on the user terminal or the display, a position of the luggage at which the luggage is unloaded based on the passenger getting off the autonomous vehicle, or notify the passenger of the position through a voice([0080] describes adjusting the operation of the SDV may be providing an alert to the passenger (e.g., an aural/visual alert letting the passenger know that he/she is exiting the SDV without his possession, sending the passenger a text message letting the passenger know that he/she left his/her possession within the SDV 202, etc.); sending an alert to a third party (e.g., letting monitoring computer 201 in FIG. 2 know that the passenger 204 left the SDV 202 without his possession 210); taking a photograph of the possession (for future identification and reclamation); issuing an audible sound on the SDV (in order to alert the exiting passenger 204 that he/she is leaving the possession 210 in the SDV 202).  

Claim 13
Gordon teaches:
The method of claim 12, wherein providing the image of the luggage comprises: based on the passenger getting on the autonomous vehicle, acquiring a first image of at least one of the passenger and the luggage of the passenger by a camera installed at the autonomous vehicle([0045] camera 321 can also be trained on passenger possessions (e.g., possession 210 shown in FIG. 2) during loading, transporting, and unloading. That is, camera 321 can take a still photo or a video of passenger possessions as they are loaded onto the SDV 202 at pickup location 206 ); 
recognizing the passenger or the luggage of the passenger based on the first image([0046] camera 321 can be trained on a location (e.g., pickup location 206 or delivery location 208 shown in FIG. 2) and/or a person (e.g., passenger 204) while the passenger possession 210 is being loaded, transported, and/or removed from SDV 202. This feature provides a record of the passenger possession 210 being picked up at pickup location 206 and taken by the passenger when he/she departs from delivery location 208, as well as a record of the movement of the passenger possession 210 while in the possession of the passenger 204 and in transit between pickup location 206 and delivery location 208) ;  5
based on recognizing the passenger, determining whether the recognized passenger corresponds to a registered passenger previously stored in a passenger list; based on the recognized passenger corresponding to an unregistered passenger in the passenger list, generating information comprising an identification of the unregistered passenger, and registering the unregistered passenger in the passenger list as a registered passenger; based on the recognized passenger corresponding to the registered passenger previously stored in the passenger list, acquiring information corresponding to the registered passenger through a server, the information corresponding to the registered passenger comprising an identification of the registered passenger(The Examiner notes that this language is conditional such that under a broadest scenario (i.e., a scenario in which only the luggage image was acquired), the method need not invoke the step for “recognizing the passenger"  Accordingly, the prior art covers the scope of the claim.  See Ex parte Katz, 2010-006083, 2011 WL 514314, at *4 (BPAI 2011) (non-precedential) (citing In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004)); see also, Ex parte Masuda, 2016 WL 3036388 (PTAB May 11, 2016).  If Applicant wishes to require the “recognizing the passenger” to be positive performed within the scope of claim 13, the Examiner suggests removing the “or” condition, or positively recite occurrence of the condition and execution of the “recognizing the passenger”);
based on recognizing the luggage, generating a luggage identification (ID) 15corresponding to the recognized luggage(par. [0067]For identification of luggage, IDs may be used in image and video analysis); 
generating mapping information based on mapping the luggage ID to the identification of the corresponding passenger([0032] a possession monitoring system 214 will 1) associate the possession 210 with passenger 204 (as being the owner of the possession 210)); 
While Gordon teaches [0080] adjusting the operation of the SDV may be providing an alert to the passenger (e.g., an aural/visual alert letting the passenger know that he/she is exiting the SDV without his possession, sending the passenger a text message letting the passenger know that he/she left his/her possession within the SDV 202, etc.); sending an alert to a third party (e.g., letting monitoring computer 201 in FIG. 2 know that the passenger 204 left the SDV 202 without his possession 210); taking a photograph of the possession (for future identification and reclamation), it does not explicitly teach providing image to user, however analogous reference Mizutani teaches:
and based on the mapping information, providing, to the display or the user terminal, the image of the luggage that is loaded at a position in the storage space([0060] output information to indicate the loading position of the luggage in the vehicle if a rideshare reservation has been made).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Gordon and Askeland to include those of Mizutani such in providing, to the display or the user terminal, the image of the luggage that is loaded at a position in the storage space because doing so would help in protecting user’s luggage and provide security to user possession for further identification and reclamation.

Claim 14
Gordon teaches:
The method of claim 13, wherein recognizing the passenger or the luggage of the passenger is performed through an object detection of a face of the passenger and a shape of the luggage using the DNN([0060] This system may utilize facial recognition, visual identification of luggage using deep neural nets, etc..).

Claim 15
Gordon teaches:
The method of claim 12, further comprising: based on the passenger getting off the autonomous vehicle, displaying, on the user terminal or the display, a position at which the luggage is unloaded; or  5notifying the passenger of the position through a voice([0080] describes adjusting the operation of the SDV may be providing an alert to the passenger (e.g., an aural/visual alert letting the passenger know that he/she is exiting the SDV without his possession, sending the passenger a text message letting the passenger know that he/she left his/her possession within the SDV 202, etc.); sending an alert to a third party (e.g., letting monitoring computer 201 in FIG. 2 know that the passenger 204 left the SDV 202 without his possession 210); taking a photograph of the possession (for future identification and reclamation); issuing an audible sound on the SDV (in order to alert the exiting passenger 204 that he/she is leaving the possession 210 in the SDV 202).

Claim 16
Gordon teaches
The method of claim 15, wherein displaying the position of the luggage or notifying the passenger of the position of the luggage comprises: obtaining information on a first destination of a first passenger in the autonomous 10vehicle([0045]  camera 321 can take a still photo or a video of passenger possessions as they are loaded onto the SDV 202 at pickup location 206 (first destination) shown in FIG. 2, while they are in transit along roadway 203, and while they are being unloaded at delivery location 208, thus providing a continuous record of the movement and location of the possessions ); 
based on the autonomous vehicle arriving at the first destination, determining whether first luggage of the first passenger is registered in mapping information comprising a passenger ID and a luggage ID that are mapped to each other([0032] a possession monitoring system 214 will 1) associate the possession 210 with passenger 204 (as being the owner of the possession 210). par. [0067]For identification of luggage, IDs may be used in image and video analysis); 
based on a determination that the first luggage is registered in the mapping information, 15identifying the first luggage in the storage space based on the luggage ID corresponding to the first luggage([0060] The system may check to see that an item (e.g., a bag) with a certain physical identity is released from the vehicle when it is being picked up by the person of the physical identity to which it is bound, or associated. This system may utilize facial recognition, visual identification of luggage using deep neural nets, etc. Appropriate alerts are then given. For example, if someone does leave the SDV without belongings, a phone call may be made immediately to his/her smartphone); 
based on identifying the first luggage present in the storage space, unloading the first luggage at the first destination ([0068] the SDV may also park in a useful manner that allows the luggage to be loaded or unloaded. The SDV may also determine, using contextual and luggage and passenger information, when to drive away after the luggage has been unloaded. [0045] camera 321 can also be trained on passenger possessions (e.g., possession 210 shown in FIG. 2) during loading, transporting, and unloading. That is, camera 321 can take a still photo or a video of passenger possessions as they are loaded onto the SDV 202 at pickup location 206 shown in FIG. 2, while they are in transit along roadway 203, and while they are being unloaded at delivery location 208, thus providing a continuous record of the movement and location of the possessions. [0052] also attached to the SDV 202 is a video display 339 that is able to display arrival notices (e.g., a text message board, flashing light, etc.) that lets passenger 204 know that SDV 202 has arrived at drop off location 208. Further the video display 339 displays a message regarding features of the possession 210 that the passenger 204 brought on board the SDV 202, thus reminding the passenger 204 what items need to be in his/her possession when exiting the SDV 202].

Claim 19
Gordon teaches
The method of claim 16, further comprising: based on a unload position at which the first luggage is unloaded being different from a 10position of the first passenger at which the first passenger gets off the autonomous vehicle, displaying the unload position to a user terminal of the first passenger([0068] the SDV may also park in a useful manner that allows the luggage to be loaded or unloaded. [0080] describes adjusting the operation of the SDV may be providing an alert to the passenger (e.g., an aural/visual alert letting the passenger know that he/she is exiting the SDV without his possession, sending the passenger a text message letting the passenger know that he/she left his/her possession within the SDV 202, etc., [0056] The assessment could compare, for instance, what was in the trunk before a given passenger put his/her belongings there, and after the passenger disembarks. In another embodiment, the system will weigh the belongings in the trunk before a passenger is picked up, then after the passenger put his/her luggage in the trunk, and again after the passenger disembarks. The difference in weight may be one of several metrics used to determine that an item was left in the trunk or a passenger with no luggage removed someone else's luggage, etc. [0059] The amelioration action includes SDV providing alerts or instructions to passengers, sending an alert signal to a third party, taking a photograph, etc.).

Claim 20
Gordon teaches
The method of claim 16, further comprising: based on an unload position at which the first luggage is unloaded being different from a 15position of the first passenger at which the first passenger gets off the autonomous vehicle, providing the first passenger with a guide to the unload position([0068] the SDV may also park in a useful manner that allows the luggage to be loaded or unloaded. [0052] also attached to the SDV 202 is a video display 339 that is able to display arrival notices (e.g., a text message board, flashing light, etc.) that lets passenger 204 know that SDV 202 has arrived at drop off location 208. Further the video display 339 displays a message regarding features of the possession 210 that the passenger 204 brought on board the SDV 202, thus reminding the passenger 204 what items need to be in his/her possession when exiting the SDV 202).

Claims 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Askeland, as applied in claim 1 and 8, and further in view of Richard Kwant (US 2018/0373941 A1, hereinafter “Kwant”).
Claim 5:
Gordon teaches:
The system of claim 4, wherein the weather information comprises (i) weather 20information on a place where the autonomous vehicle is located([0075] describes current weather conditions around the SDV (e.g., rainy, snowy, etc.)),
While Gordon teaches [0028] moisture detectors, etc. that detect ambient weather conditions, traffic conditions (as detected by the cameras, microphones, etc.), and other environmental conditions of a roadway upon which the SDV is traveling and [0043] SDV 202 includes roadway sensors 311 that are coupled to the SDV 202. Roadway sensors 311 may include sensors that are able to detect the amount of water, snow, ice, etc. on the roadway 203 (e.g., using cameras, heat sensors, moisture sensors, thermometers, etc.). Roadway sensors 311 also include sensors that are able to detect “rough” roadways (e.g., roadways having potholes, poorly maintained pavement, no paving, etc.), Gordon does not explicitly teach the following, however analogous reference Kwant teaches:
(ii) weather information for a period of time while the autonomous vehicle travels to the destination of the autonomous vehicle([0073] the lane quality platform 105 can use the determine timing and pattern of estimated quality variation over time to correlate the quality loss to specific causal events (e.g., snow, weather, etc.)), and (iii) weather information corresponding to each section of the travel route of the autonomous vehicle ([0042] the system 100 can use the estimated quality of the lane features in a variety of situations including(c) detection of bad weather conditions like snow, and rate of road paint deterioration given the knowledge of lane quality/visibility history from the same road. (d) routing planning for navigation to improve user experience and suggest alternatives based on estimated quality. [0073] the lane quality platform 105 can use the determine timing and pattern of estimated quality variation over time to correlate the quality loss to specific causal events (e.g., snow, weather, etc.)).  
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Gordon and Askeland to include those of Kwant such in collecting and including as part of the analysis weather information for a period of time while the autonomous vehicle travels to the destination of the autonomous vehicle and weather information corresponding to each section of the travel route of the autonomous vehicle because doing so would help in planning an efficient and safe route.

Claim 6/11
Gordon teaches
The system of claim 1, wherein the event section analyzer is configured to: analyze an unevenness and a smoothness of a road surface corresponding to each section of the travel route, wherein the unevenness represents a topography of each section of the travel 5route, and the smoothness represents a slipperiness of each section of the travel route ([0043] SDV 202 includes roadway sensors 311 that are coupled to the SDV 202. Roadway sensors 311 may include sensors that are able to detect the amount of water, snow, ice, etc. on the roadway 203 (e.g., using cameras, heat sensors, moisture sensors, thermometers, etc.). Roadway sensors 311 also include sensors that are able to detect “rough” roadways (e.g., roadways having potholes, poorly maintained pavement, no paving, etc.)); 
analyze traffic corresponding to each section of the travel route based on the traffic information, the traffic information comprising at least one of a road situation or a traffic situation predicted to occur while the autonomous vehicle travels along the travel route([0038] Navigation and control sensors 309 include hardware sensors that 1) determine the location of the SDV 202; 2) sense other cars and/or obstacles and/or physical structures around SDV 202 (e.g. traffic condition/information)); 
and  10determine a risk section comprising at least one of a slippery region, a bump region, a landslide region, or a frequent accident region in the travel route([0043] Roadway sensors 311 may include sensors that are able to detect the amount of water, snow, ice, etc. on the roadway 203. Roadway sensors 311 also include sensors that are able to detect “rough” roadways (e.g., roadways having potholes, poorly maintained pavement, no paving, etc.)).  
While Gordon teaches [0043] SDV 202 includes roadway sensors 311 that are coupled to the SDV 202. Roadway sensors 311 may include sensors that are able to detect the amount of water, snow, ice, etc. on the roadway 203 (e.g., using cameras, heat sensors, moisture sensors, thermometers, etc.). Roadway sensors 311 also include sensors that are able to detect “rough” roadways (e.g., roadways having potholes, poorly maintained pavement, no paving, etc.), Gordon does not explicitly teach the following, however analogous reference Kwant teaches:
analyze a curve and a slope in the travel route([0072] If the observed pattern for roadway matches the reference or ground truth wear pattern (e.g., matching shape of the quality curve, slope of the quality curve, etc.), then paint wear can be detected).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Gordon and Askeland to include those of Kwant such in collecting and including as part of the analysis analyze a curve and a slope in the travel route because doing so would help in planning an efficient and safe route.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Askeland, as applied in claim 9, and further in view of Alexander Kroeller (US 2017/0146353 A1, hereinafter “Kroeller”).
Claim 10
Gordon teaches:
The method of claim 9, wherein collecting the travel information comprises: based on the travel information being previously stored in a database, obtaining information stored in the database corresponding to the travel route ([0038] Navigation and control sensors 309 include hardware sensors that 1) determine the location of the SDV 202; 2) sense other cars and/or obstacles and/or physical structures around SDV 202 (e.g. traffic condition/information) and [0043] SDV 202 includes roadway sensors 311 that are coupled to the SDV 202. Roadway sensors 311 may include sensors that are able to detect the amount of water, snow, ice, etc. on the roadway 203 (e.g., using cameras, heat sensors, moisture sensors, thermometers, etc.). Roadway sensors 311 also include sensors that are able to detect “rough” roadways (e.g., roadways having potholes, poorly maintained pavement, no paving, etc.));
Gordon does not explicitly teach the following, however analogous reference Kroeller teaches:
and based on travel information not being previously stored in the database, obtaining 5information on the travel route that is detected by another vehicle or the autonomous vehicle travelling the travel route ([0080] retrieve information on traffic conditions for the one or more routes towards location XYZ from at least one traffic database maintained by respective geographic authorities. The computation platform 109 may identify at least one noticeable route segment 601 (i.e., route segment with severe or less severe traffic condition than the average traffic condition). The computation platform 109 may predict bad traffic conditions (e.g., road construction, traffic congestion, etc.) in the noticeable route segment 601.  The computation platform 109 may determine heavy traffic congestion ahead of noticeable route segment 601. Then, the computation platform 109 may update the route prediction, and get updated prediction on traffic information to identify one or more noticeable route segments (e.g., route segment 601 is no longer a noticeable route segment, but route segment 605 is). Subsequently, the computation platform 109 may calculate escape point 607 to avoid the traffic congestion in route segment 605 ).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Gordon and Askeland to include those of Kroeller such in collecting and including as part of the analysis analyze based on travel information not being previously stored in the database, obtaining 5information on the travel route that is detected by another vehicle or the autonomous vehicle travelling the travel route because doing so would help in planning an efficient and safe route.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Askeland in view of Mizutani, as applied in claim 16, and further in view of Brian Mchale (US 2019/0236539 A1, hereinafter “Mchale”).
Claim 17
While Gordon teaches [0068] the SDV may also park in a useful manner that allows the luggage to be loaded or unloaded. The SDV may also determine, using contextual and luggage and passenger information, when to drive away after the luggage has been unloaded. [0052] also attached to the SDV 202 is a video display 339 that is able to display arrival notices (e.g., a text message board, flashing light, etc.) that lets passenger 204 know that SDV 202 has arrived at drop off location 208. Further the video display 339 displays a message regarding features of the possession 210 that the passenger 204 brought on board the SDV 202, thus reminding the passenger 204 what items need to be in his/her possession when exiting the SDV 202, it does not explicitly teach the following, however analogous reference Mchale teaches:
The method of claim 16, wherein displaying the position of the luggage or notifying the passenger of the position of the luggage further comprises: outputting a loss notification based on determining an absence of the first luggage in the storage space([0017] In a case where one item of an order may be forgotten or missing from the delivery, an alert message may be sent out. For example, the delivery vehicle may examine the blockchain to compare the blocks in which information regarding removed items is recorded with the blocks in which information regarding the items of the order being loaded into the container. If an inconsistency is identified, the alert message may be sent, for example, to a vehicle controller or to the vehicle driver/rider/occupant).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Gordon, Askeland, and Mizutani to include those of Mchale such in outputting a loss notification based on determining an absence of the first luggage in the storage space because doing so would help keep passenger updated with their luggage whereabouts and aid in allocating and informing user with any information regarding their luggage.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Askeland in view of Mizutani, as applied in claim 16, and further in view of Yoshinori Matsumoto (US 2019/0294161 A1, hereinafter “Matsumoto”).
Claim 18
While Gordon teaches the method of claim 16, further comprising: based on an unload position at which the first luggage is unloaded being different from a position of the first passenger at which the first passenger gets off the autonomous vehicle, 5displaying the unload position to a first display installed inside of the autonomous vehicle [0068] the SDV may also park in a useful manner that allows the luggage to be loaded or unloaded. The SDV may also determine, using contextual and luggage and passenger information, when to drive away after the luggage has been unloaded. [0052] also attached to the SDV 202 is a video display 339 that is able to display arrival notices (e.g., a text message board, flashing light, etc.) that lets passenger 204 know that SDV 202 has arrived at drop off location 208. Further the video display 339 displays a message regarding features of the possession 210 that the passenger 204 brought on board the SDV 202, thus reminding the passenger 204 what items need to be in his/her possession when exiting the SDV 202, it does not explicitly teach the following, however analogous reference Matsumoto teaches:
…and a second display installed outside of the … vehicle (in claim 7 describes a display unit is mounted on the automated operation vehicle control unit, the display unit displaying legible information  and wherein the notification process unit displays messages including the passenger's personal information on the display unit).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Gordon, Askeland, and Mizutani to include those of Matsumoto such in including a second display installed outside of the … vehicle because doing so will help alert passenger with the whereabouts of their luggage once they exit the vehicle and aid in allocating and informing user with any information regarding their luggage.

US 20200247302 A1
DELIVERY VEHICLE WITH FLEXIBLE STORAGE
BUTTOLO; Pietro et al.
US 20190205819 A1
TRANSPORT SYSTEM AND TRANSPORT METHOD
Igata; Hiroshi et al.
US 20190220811 A1
DEVICE FOR DETERMINING POSITION TO UNLOAD PARCEL FROM AUTONOMOUS VEHICLE FOR DELIVERY, METHOD, AUTONOMOUS VEHICLE, AND SYSTEM
NAITO; EIICHI et al.
DE 102018207395 B3
Method for detecting and securing at least one item of luggage left in a luggage storage space of a motor vehicle, luggage securing device for a motor vehicle and motor vehicle with such a luggage securing device
MOSES STEFAN

 Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683